Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 1/18/2022 is acknowledged.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being  anticipated by LUTZ(US 20180342044).

Regarding claim 1, LUTZ teaches an image processing method comprising the steps of: 
preparing a first image data( 104 in Fig. 1); 
generating a second image data by decreasing a resolution of the first image data(102 in Fig. 1);
generating a third image data having a higher resolution than the second image data by inputting the second image data to a neural network( 114 in Fig. 1); 
calculating an error between the third image data and the first image data by comparing the first image data and the third image data( 112 in Fig. 1); and 


Regarding claim 2, LUTZ teaches the image processing method according to claim 1, wherein a resolution of the third image data is lower than or equal to the resolution of the first image data( [0030], compare image data 108 from the primary camera 104 to the scaled image data 114… scaled by application of the neural network 110 from 5 megapixels to 10 megapixels, and then compared with the unscaled 10 megapixel data 108 from the primary camera 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUTZ.

Regarding claim 3, LUTZ teaches the image processing method according to claim 1. 
LUTZ does not expressly teach wherein the resolution of the second image data is 1/m2 (m is an integer more than or equal to 2) of a resolution of the first image data.
However, official notice is taken that it is common knowledge that QCIF, 2CIF, 4CIF, 720p are popular camera resolutions with scaling factors of  m2
Therefore, it would have been obvious to try, by one of ordinary skill before the effective filing date of claimed invention, to choose first camera such as 720, and second camera such as QCIF, since 

Regarding claim 4, LUTZ teaches the image processing method according to claim 3, further comprising the step of: converting the first image data into a fourth image data having a higher resolution than the first image data (116 in Fig. 1).

Regarding claim 11, LUTZ teaches the image processing method according to claim 4, wherein a resolution of the fourth image data is n2 times (n is an integer more than or equal to 2) the resolution of the first image data, and wherein m is an equal value to n ( [0028], the scaling factor of the scaling from RH to RH+ would be 2×;  [0029],  the scaling ratio from RH to RH+ is the same (or nearly the same) as the scaling ratio from RL to RL+).

Regarding claim 12, LUTZ teaches the image processing method according to claim 11, wherein the fourth image data is converted after modifying the weight coefficient of the neural network plural times (210 in Fig. 2).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661